Orders of disposition, Family Court, New York County (Mary *409Bednar, J.), entered on or about May 15, 1996, which, upon a finding of permanent neglect, terminated respondent mother’s parental rights to her sons Gregory and Michael and, to the extent appealed from as limited by appellant’s brief, denied appellant-intervenor’s application for custody of the subject children and instead transferred custody of the children to petitioner agency and the Commissioner of Social Services for purposes of adoption, unanimously affirmed, without costs.
The testimony and records adduced at the dispositional hearing sufficiently support Family Court’s determination that it is in the best interests of the subject children to remain with their current foster mother (see, Matter of Shavone La’Vette C., 194 AD2d 417, lv denied 82 NY2d 657). Concur — Ellerin, P. J., Sullivan, Lerner and Rubin, JJ.